EXECUTIVE PROFIT-SHARING INCENTIVE PLAN

As amended effective January 1, 2007

PURPOSE

The Board of Directors of USA Truck, Inc. (the “Company”) has established this
Executive Profit-Sharing Incentive Plan (the “Plan”) in order to provide
incentives to the Company’s executive officers to provide their best efforts on
behalf of the Company by rewarding them for contributing to the Company’s
success by paying them specified portions of the Company’s income before taxes
and before deduction of the amounts paid under the Plan (“pre-tax income”).

QUALIFICATIONS

An amount equal to five percent (5%) of the Company’s pre-tax income will be
placed into the Executive Profit Sharing Incentive Pool (“Incentive Pool”)
annually for potential distribution pursuant to this Plan to all persons serving
as executive officers of the Company during each fiscal year. If the conditions
set forth in this Plan are met for the fiscal year, then the Incentive Pool will
be distributed to participants, pro rata in proportion to their total base
salaries for such fiscal year, and subject to the maximum incentive amounts set
forth below. Should a participant work only part of a year in a position that
would qualify for participation in the Plan (a “qualifying position”), then only
that part of the participant’s base salary earned while working in the
qualifying position will be used to compute his or her pro rata share of the
Incentive Pool. With the exception of death, retirement or disability of an
employee with five or more years of service with the Company, each participant
must be an employee on December 31 and on the date the incentive payment
(including all installments thereof, if applicable) is made in order to receive
a payment under this Plan.

LIMITATION

Notwithstanding the amount of the Incentive Pool or the amount to which any
participant would otherwise be entitled pursuant to the preceding paragraph, the
amount distributed under this Plan to each participant for any fiscal year shall
be limited to one-hundred percent (100%) of such participant’s total base salary
for service in a qualifying position during such fiscal year. The Compensation
Committee shall determine which positions with the Company qualify for
participation in the Plan. Currently, the following positions qualify (employees
holding multiple positions listed below only qualify for participation in the
Plan as if they held only one of the qualifying positions):

 

o

Chairman of the Board;

 

o

Chief Executive Officer;

 

o

President;

 

o

Sr. Vice President of Finance;

 

o

Chief Financial Officer;

 

o

Sr. Vice President of Operations;

 

o

Sr. Vice President of Marketing;

 

o

Vice President of Maintenance;

 

o

Vice President of Human Resources, Recruiting and Training;

 

o

Vice President of Safety; and

 

o

General Counsel.

Any amounts in excess of the participants’ aggregate maximum incentive will
reduce the size of the Incentive Pool for that year and will not be paid or
distributed to participants or carried forward for any purpose under the Plan.

PERFORMANCE OBJECTIVE

In order for any payments to be made under the Plan, the Company must achieve a
full-year combined internal operating ratio (“O.R.”) of 95.0% or less. For this
purpose, O.R. shall be determined by dividing the Company’s operating expenses,
less fuel surcharge, by the Company’s operating revenues, less fuel surcharge.
Amounts in the Incentive Pool will be paid to participants only if the Company
achieves this specified performance goal for the fiscal year. If such
performance goal is not achieved, the amounts in the Incentive Pool will remain
with the Company and will not be paid or distributed to participants or carried
forward for any purpose under the Plan.

 

 

--------------------------------------------------------------------------------





PAYMENT

Payments pursuant to the Plan will be made after the conclusion of each fiscal
year as soon as final pre-tax income is determined by the independent financial
statement audit. This usually occurs before the first week of February, but in
no event shall any payment due under the Plan be made later than 75 days after
the conclusion of each fiscal year absent approval by the Executive Compensation
Committee of the Board of Directors (“Compensation Committee”). Participants,
however, may draw up to 90% of their estimated total payments under the Plan
during the last month of the Company’s fiscal year ("Estimated Payment") and the
balance after the independent financial statement audit has been completed. The
Estimated Payments will be calculated by the Controller and paid when funds are
available to those participants who request them. If, for any reason, a
participant receives an Estimated Payment all or part of which is subsequently
determined not to be due and owing the participant pursuant to the Plan
(including without limitation failure by the participant to satisfy the
condition stated in the last sentence under the heading “Qualifications” above),
said participant must, upon notice of such determination, immediately reimburse
the Plan for all amounts received in excess of the amount to which the
participant is entitled under the Plan. Any participant on leave of absence at
the time of any payment will be paid upon his or her return to work.

SUBJECT TO CHANGE

This Plan is subject to revision at any time at the discretion of the
Compensation Committee. Notwithstanding any other provision of this Plan or any
decisions, designations or accruals made hereunder, no participant shall have
any right to receive any payment hereunder prior to the time the payment is
actually made and received.

 

 

 

 